Citation Nr: 0120709	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling prior to 
August 1996, 50 percent disabling from August 1996 to 
November 7, 1996, 70 percent disabling from November 7, 1996 
to January 6, 2000, and totally disabling on the basis of 
unemployability since January 6, 2000.



REPRESENTATION

Appellant represented by:	J. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.  

This appeal arises from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied an increased evaluation 
for PTSD, then rated as 10 percent disabling.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for an 
increased evaluation for PTSD.  

In July 1996, the Board remanded the case to the RO for 
further development.  

In an August 1998 rating action, the RO granted a staged 30 
percent rating effective from May 7, 1993 and a 50 percent 
rating effective from February 18, 1998.  

In an October 1999 Board decision, the Board granted a 50 
percent evaluation for PTSD effective from August 1996 and a 
70 percent evaluation effective from November 7, 1996.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court).

In an order dated February 9, 2001, the Court vacated that 
part of the October 21, 1999 Board decision that denied an 
increased rating above 50 percent for PTSD effective from 
August 1996 and an increased rating above 70 percent 
effective from November 7, 1996.  The case was remanded to 
the Board for further consideration in light of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

In a February 2001 rating decision, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability effective from January 6, 2000.  

The Board has recharacterized the issues on appeal to reflect 
the previously assigned staged ratings and the currently 
effective total rating.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board notes that 
Social Security Administration (SSA) records have been 
received since the most recent supplemental statement of the 
case; however, the veteran has not waived his right to 
initial RO consideration of this evidence.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).  Because the RO has 
not considered much of the relevant evidence submitted since 
November 7, 1996 under the former criteria, the Board must 
remand the case for this consideration prior to adjudication.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the all 
the evidence of record and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The RO 
should review the relevant evidence under 
both the former and revised version of the 
rating schedule and reflect that 
consideration in the SSOC.  The SSOC 
should also reflect consideration of the 
claim for an extraschedular rating under 
38 C.F.R. § 3.321(b).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



